          Case 1:19-cv-11274-CM Document 10 Filed 05/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNETH BUTLER,
                           Plaintiff,
                                                                     19-CV-11274 (CM)
                    -against-
                                                                           ORDER
JOHN/JANE DOE,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Louisiana State Prison in Angola, Louisiana, brings

this action pro se. By order dated December 30, 2019, the Court directed Plaintiff to pay the

$400 in fees required to bring a civil action in this Court or, to proceed in forma pauperis

(“IFP”), that is, without prepayment of fees, to submit an IFP application and a prisoner

authorization. Because Plaintiff failed to file an IFP application and prisoner authorization, by

order dated February 11, 2020, the Court dismissed the complaint without prejudice. See 28

U.S.C. §§ 1914, 1915.

       On April 23, 2020, the Court received Plaintiff’s motion for an extension of time to file a

notice of appeal and his notice of appeal. (ECF Nos. 6, 7.) On that same date, the Court received

Plaintiff’s motion to proceed IFP on appeal. (ECF No. 8.) For the following reasons, the Court

denies Plaintiff’s motions.

                                          DISCUSSION

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if the motion is filed
           Case 1:19-cv-11274-CM Document 10 Filed 05/21/20 Page 2 of 3



within thirty days of the expiration of the time to file notice of appeal, and if the moving party

shows excusable neglect or good cause for untimely filing. See Fed. R. App. P. 4(a)(5)(A).

       Plaintiff filed this motion seeking an extension of time to appeal within thirty days after

the time to file a notice of appeal expired. 1 The Court therefore considers whether he shows

excusable neglect or good cause for the untimely filing.

       Plaintiff uses the Court’s motion for extension of time to file a notice of appeal form,

which directs the litigant to explain why the notice was not filed within the required time period.

Plaintiff’s motion is unintelligible and does not include any reason why the appeal was not

timely filed. Accordingly, Plaintiff fails to show excusable neglect or good cause for the untimely

filing and the Court denies his motion for an extension of time to appeal.

       In addition, in the February 11, 2020 order, the Court denied Plaintiff leave to proceed

IFP on appeal. As he does not allege any facts suggesting that the Court should reconsider its

prior decision, the Court also denies his new motion to proceed IFP on appeal.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court denies Plaintiff’s motion for an extension of time to appeal (ECF No. 6).

       The Court also denies Plaintiff’s motion to proceed IFP on appeal (ECF No. 8).




       1
          Under the “prison-mailbox rule,” a prisoner’s documents are deemed filed on the date
that they are given to prison officials for mailing. See Houston v. Lack, 487 U.S. 266 (1988).
Plaintiff does not indicate the date that he gave the documents to prison officials for mailing, but
he signed the motion for an extension of time and the notice of appeal on April 2, 2020, and he
signed the IFP application on April 4, 2020. The Court assumes for the purposes of this motion
that Plaintiff filed the documents within thirty days of the expiration of his time to file a notice of
appeal, that is, before April 15, 2020.


                                                  2
          Case 1:19-cv-11274-CM Document 10 Filed 05/21/20 Page 3 of 3



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
